DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of response was received on 10/28/2021.  Presently claims 1-9 and 21-22 are pending.  Claims 10-17 are cancelled.  Claims 18-20 are withdrawn.
Response to Arguments
Applicant’s arguments, see page 5-6, filed 10/28/2021, with respect to claim interpretations under 112(f) is not persuasive.  
Applicant states that “the solenoid energizing mechanism… having a mechanical element movable between a first position and a second position” recites sufficient structure.  Examiner respectfully disagrees.  First of all, there is a new claim interpretation under 112(f) based on Applicant’s amendments.  The generic placeholder is “mechanism” coupled with functional language “solenoid energizing”.  The claim language “mechanical element” does not recite sufficient structure because the term “element” is generic (i.e., analogously equivalent to means) and does not recite the sufficient structure required to achieve the function of “energizing” the solenoid.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0021].


A new 35 U.S.C 103 rejection is made in light of Applicant’s amendments to claim 1.  Therein, the combination of Arel and Danielson discloses of a mechanical element movable between a first and second position (see rejection below) and therein Applicant’s arguments against the 102 rejection of Arel are moot. 
Applicant argues that Arel is silent as to how the non-rotating backup controller can be activated, or whether its activation is electronic or mechanical as well as stating that Arel is silent regarding of independent electrical connections (see p. 6).
Examiner respectfully disagrees.  Arel discloses that the controller 58 and/or (i.e., and) the separate non-rotating propeller backup control receive a command to increase the propeller blade angle from a receipt of a feather command from the cockpit (Col. 6, lines 33-35) and further discloses that the command to increase the blade angle is an electrical signal that energizes the feathering solenoid 44, Col. 6, lines 35-39).  This disclosure therein signifies that the backup control is activated by the pilot command from the cockpit and uses electrical connections to energize the feathering solenoid.  Further, the backup control is separate (Col. 6, lines 28-31) from the controller 58 and therein has separate electrical connections because the purpose of the backup control is provide control to the propeller in the event of an electrical failure of the controller 58 (Col. 6, lines 20-30).  If the electrical connections of the controller 58 and the non-rotating backup control were not independent and separate, both controllers would fail in the event of an electrical failure and therein, the term “backup” 

Applicant’s argument, see page 7, with respect to the 102 rejection for claim 1 as anticipated by Danielson et al., is not persuasive.
Applicant states that the controller 16 enables and does not energize the feathering solenoid.  Though a discrete input/source energizes the solenoid, without the controller 16 enabling the solenoid, the feathering solenoid cannot be energized.  In this sense, the controller 16 indirectly energizes the feather solenoid.  The current claim language of the claim reads that the “electronic controller commands the propeller to feather by energizing the solenoid…”.  The enabling of the solenoid allows for the solenoid to be energized and therein as a result of the enabling of the solenoid, the solenoid is energized (i.e., indirectly) by the controller 16 and therein the structure disclosed by Danielson reads on the claim. 
Applicant further states that the manual override switch can be connected to the feathering solenoid somewhere along the lead, downstream from the controller and energize the feathering solenoid independently from the controller, but still rely on the lead 28.  Though this can be a possibility, the claim language recites “the second electrical connection being independent from the first electrical connection.”  The claim does not require the use of different leads.  For instance, in Applicant’s given example, the “second connection” would be the connection of the switch to the lead 28 downstream of the controller 16, while the “first connection” is the connection of the controller 16 to the lead 28.  Although the same lead 28 may or may not be used, there 
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 103 and this action has therefore been made final.      

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Solenoid energizing mechanism in line 6 of claim 1; corresponding structure is found in [0021].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The energizing mechanism is interpreted as a mechanical lever (i.e. switch).  Corresponding structure for this interpretation is found in [0021], wherein the specification discloses: “the secondary mechanism 230 may comprise a mechanical 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 2, 5-8, and 21-22 are objected to because of the following informalities:
Claim 1, lines 6 and 8, change: “a solenoid-energizing secondary mechanism” for consistent terminology of the mechanism with respect to the specification (i.e., [0021]).  Changes to claims 2, 5-8, and 21-22 are to be made accordingly as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danielson et al. (U.S. 6,059,528).
Regarding claim 1, Danielson et al. discloses a system (10, propeller control system, Fig. 1) comprising: a solenoid (feather solenoid, 26) configured to cause a propeller to feather when the solenoid is energized (Col. 5, lines 62-67 and Col. 6, lines 1-5); an electronic controller (electronic propeller control, 16) connected to the solenoid through a first electrical connection (connection to lead, 48, shown in Fig. 1, Col. 6, lines 13-21 and Col. 6, lines 1-12) by energizing the solenoid to feather the propeller (Col. 6, lines 1-5) through the first electrical connection; and a solenoid energizing mechanism (manual override switch which is a part of backup system 25, Col. 5, line 64-65, Col. 6, lines3-4, Col. 8, lines 35-38) independently operable from the electronic controller and connected to the solenoid through a second electrical connection (a pilot can override the electronic controller 16 in the event of the controller malfunctioning, and can energize feather solenoid 26 independently via the manual override switch, Col. 6, lines 1-12, which has a connection to the system), the solenoid energizing mechanism 
The limitation “the electronic controller commanding the propeller to feather by energizing the solenoid” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114).  
Regarding claim 2, Danielson et al. discloses wherein the solenoid energizing mechanism (25) is connected to the electronic controller (16) and configured to provide to the electronic controller an indication when the solenoid is energized through the 
Regarding claim 3, Danielson et al. discloses wherein the electronic controller (16) is configured to disable energizing of the solenoid with the electronic controller in response to receiving the indication (feathering is accomplished by electronic controller 16 via a discrete input to energize the solenoid, however, when the electronic controller (16) malfunctions (i.e., indication as discussed in claim 2 rejection above), the energizing is disabled and the pilot overrides it and feathering is accomplished through the secondary controller (i.e., backup system, 25, Col. 6, lines 1-6; Col. 4, lines 13-27).  Further, the phrase “configured to disable energizing of the solenoid with the electronic controller in response to receiving the indication” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed in Danielson et al. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART.
Regarding claim 4, Danielson et al. discloses wherein the electronic controller (16) is configured to disable fault detection of at least one switch used to energize the solenoid through the first electrical connection in response to receiving the indication (electronic controller 16 can enable and disable the feather solenoid 26 through switch lead 48; to enable, lead 48 is grounded, to disable, a high impedance is provided at lead 
Regarding claim 5, Danielson et al. discloses wherein the solenoid energizing mechanism (25) is connected to the electronic controller (16) via an aircraft computer (the propeller control 16 comprises an electronic computer, which responds to aircraft/propeller systems, Col. 2, lines 60-67 and therein, as shown in Fig. 1, the mechanism 25 is connected to the controller 16 via a computer; further the control system 10 comprises other computers (Col. 9, lines 5-7) which interface with both electronic controller 16 and secondary actuator 25 in order for the control system 10 shown in Fig. 1 to maintain functionality).
Regarding claim 6, Danielson et al. discloses wherein the electronic controller (16) comprises two channels (electronic controller 16 has a primary channel and a backup channel (Col. 3, lines 35-40; Col. 4, liens 10-30)), and the solenoid energizing 
Regarding claim 8, Danielson et al. discloses wherein the solenoid energizing mechanism (25) is configured to close a high side switch and a low side switch when actuated, the solenoid (26) being energized when both the high side switch and the low side switch are closed (high side switch is the manual override switch, which energizes the solenoid by an electrical signal from a discrete source, Col. 5, lines 61-67; low side switch is ground lead 48, which is grounded in order for there to be a current path (i.e., both switches need to be closed) when the discrete sources provides the high side signal (i.e. positive) to feather the solenoid, Col. 6, lines 16-19, the override switch uses a ground to complete the circuit).  Further, the phrase “configured to close a high side switch and a low side switch when actuated, the solenoid being energized when both the high side switch and the low side switch are closed” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art apparatus disclosed in Danielson 
Regarding claim 9, Danielson et al. discloses wherein the solenoid energizing mechanism (25) comprises a mechanical lever operable to close at least one switch to energize the solenoid (i.e., manual override switch is a mechanical lever since the switch is closed by the pilot (Col. 5, lines 64-67 and Col. 6, lines 3-5), further disclosed is that control levers (i.e., analogous to switches) are used by the pilot to control/give commands, Col. 6, lines 45-60).
Regarding claim 21, Danielson et al. discloses wherein the solenoid energizing mechanism (25) includes at least one of a pneumatic component and a hydraulic component (valve 24 is involved in the mechanism 25 functions with hydraulic pressure, Col. 5, lines 35-67).
Regarding claim 22, Danielson et al. discloses a system (10, propeller control system, Fig. 1) comprising: a solenoid (feather solenoid, 26) configured to cause a propeller to feather when the solenoid is energized (Col. 5, lines 62-67 and Col. 6, lines 1-5); an electronic controller (electronic propeller control, 16) connected to the solenoid through a first electrical connection (connection to lead, 48, shown in Fig. 1, Col. 6, lines 13-21 and Col. 6, lines 1-12) by energizing the solenoid to feather the propeller (Col. 6, lines 1-5) through the first electrical connection; and a solenoid energizing mechanism (manual override switch which is a part of backup system 25, Col. 5, line 64-65, Col. 6, lines3-4, Col. 8, lines 35-38) independently operable from the electronic controller and connected to the solenoid through a second electrical connection (a pilot can override the electronic controller 16 in the event of the controller malfunctioning, and can independently via the manual override switch, Col. 6, lines 1-12, which has a connection to the system), the solenoid energizing mechanism having a mechanical lever operable to close at least one switch to energize the solenoid through the second electrical connection (solenoid 26 is energized via electrical signal from discrete source of a manual override switch (i.e., mechanical element, Col. 5, lines 61-67; and is movable between a first position (i.e., toggled off) and a second position (i.e., toggled on to energize the feather solenoid); further disclosed is that control levers (i.e., analogous to switches) are used by the pilot to control/give commands, Col. 6, lines 45-60)), the second electrical connection being independent from the first electrical connection (a manual override switch (i.e., the second controller) can energize the feather solenoid (26) by an electrical signal (Col. 5, lines 63-65), which is independently accomplished (Col. 6, lines 3-5) by the pilot overriding the malfunctioning propeller controller (16), therein signifying that the second electrical connection is independent from the first electrical connection.  If the first malfunctioning electrical connection was not independent, the pilot would not be able to successfully override the malfunctioning controller (16) to energize the feather solenoid (26) to feather/pitch the blades (Col. 8, lines 33-38)).
The limitation “the electronic controller commanding the propeller to feather by energizing the solenoid” is functional language relating to the use of the apparatus.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Arel et al. (U.S. 6,811,376) in view of Danielson et al. (U.S. 6,059,528).
Regarding claim 1, Arel et al. discloses a system (Col. 1, lines 5-10) comprising: a solenoid configured to cause a propeller to feather when the solenoid is energized (feather solenoid 44, Col. 6, lines 35-40); an electronic controller connected to the solenoid through a first electrical connection (controller 58 sends an electrical signal to feather solenoid 44 and therein the controller 58 is connected to the solenoid via a first electrical connection, Col. 6, lines 29-45), the electronic controller commanding the propeller to feather by energizing the solenoid through the first electrical connection (controller 58 sends a command to energize the feather solenoid 44 such as in response to a propeller overspeed condition, Col. 6, lines 22-40); and a solenoid energizing mechanism (separate non-rotating propeller backup control, Col. 6, lines 28-31) independently operable (i.e., separate) from the electronic controller and connected to the solenoid through a second electrical connection (a separate non-rotating backup 
Arel et al. does not specifically disclose wherein the solenoid energizing mechanism has a mechanical element movable between a first position and a second position causing the solenoid to be energized through the second electrical connection.  Arel et al. does, however, disclose that the separate non-rotating propeller backup control commands an increase in the propeller blade angle by receipt of a feather command from the cockpit (Col. 6, lines 27-35).  Arel et al. further discloses that the command to increase the propeller blade angle is preferably an electrical signal that energizes the feathering solenoid (Col. 6, lines 35-40).  
Danielson et al. teaches of an electronic propeller control system, which is within the same field of endeavor as the claimed invention.  Specifically, Danielson et al. teaches of a feathering backup device wherein the feathering solenoid (26) is energizable by an electric signal from a discrete source, such as a manual override switch, wherein the pilot can override and feathering can be accomplished by the feather solenoid 26 (Col. 5, lines 62-66, Col. 6, lines 1-5).  Therein, Danielson et al. teaches of a backup feathering system with a solenoid energizing mechanism having a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arel et al. in view of Danielson et al. by allowing the pilot to use a manual switch (i.e. mechanical element) as taught by Danielson et al. (Col. 5, lines 62-66, Col. 6, lines 1-5) as a method for the backup, separate control disclosed in Arel et al. in order for the backup control to receive the feather command from the cockpit in order to energize the feathering solenoid 44 in the event of electronic control failure of the primary controller 58 (Arel, Col. 6, lines 22-40).
Regarding claim 2, Arel et al. does not specifically disclose wherein the solenoid energizing mechanism is connected to the electronic controller and configured to provide to the electronic controller an indication when the solenoid is energized through the second electrical connection.
Danielson et al. teaches of an electronic propeller control system, which is within the same field of endeavor as the claimed invention.  Specifically, Danielson et al. teaches wherein a secondary solenoid mechanism (25) is connected to the electronic controller (16) and configured to provide to the electronic controller an indication when the secondary controller is actuated (communication of faults/detection from both channels of controller 16 is an indication to actuate/initiate the backup system 25, Col. 4, lines 13-17; communication between the secondary mechanism and the electronic controller (i.e. a connection) is then provided to restore primary control 16 when health is restored (i.e., faults are resolved), Col. 4, lines 20-27).

Regarding claim 3, the combination of Arel et al. and Danielson et al. further discloses wherein the electronic controller (Arel, 58) is configured to disable energizing of the solenoid (feather solenoid 44) with the electronic controller in response to receiving the indication (Col. 7, lines 5-15).
Regarding claim 4, the combination of Arel et al. and Danielson et al. further discloses wherein the electronic controller is configured to disable fault detection of at least one switch used to energize the solenoid through the first electrical connection in response to receiving the indication (Danielson et al. teaches that electronic controller 16 can enable and disable the feather solenoid 26 through switch lead 48; to enable, lead 48 is grounded, to disable, a high impedance is provided at lead 48 (i.e. open circuit), Col. 6, lines 15-21; further, electronic controller 16 has fault accommodation whenever there faults are detected in primary channel 42 of electronic controller 16; the fault accommodations further include the restoration of primary channel when confrontational faults are detected/resolved, and therein primary channel 42 is recovered when health is restored (Col. 4, lines 10-30)).  Further, the phrase 
Regarding claim 5, the combination of Arel et al. and Danielson et al. further discloses wherein the solenoid energizing mechanism is connected to the electronic controller via an aircraft computer (Danielson et al. further teaches that the propeller control 16 comprises an electronic computer, which responds to aircraft/propeller systems, Col. 2, lines 60-67 and therein, as shown in Fig. 1, the secondary solenoid mechanism 25 is connected to the controller 16 via a computer; further the control system 10 comprises other computers (Col. 9, lines 5-7) which interface with both electronic controller 16 and secondary solenoid mechanism 25 in order for the control system 10 shown in Fig. 1 to maintain functionality).
Regarding claim 6, the combination of Arel et al. and Danielson et al. further discloses wherein the electronic controller (Arel, 58; Danielson,16) comprises two channels (Arel 58 discloses that controller has a primary and backup channel, Col. 4, lines 42-54; Danielson et al. teaches that electronic controller 16 has a primary channel and a backup channel (Col. 3, lines 35-40; Col. 4, liens 10-30)), and the solenoid energizing mechanism (Danielson et al. teaches of secondary solenoid mechanism 25) is connected to each one of the two channels to provide the indication thereto 
Regarding claim 9, the combination of Arel et al. and Danielson et al. further discloses wherein the mechanical element comprises a mechanical lever operable to close at least one switch to energize the solenoid (a mechanical element (i.e., a switch) that is movable between a first position (i.e., toggled off) and a second position (i.e., toggled on to energize the feather solenoid); manual switch (Col. 5, lines 64-65) is a lever that is toggled and when the switch is closed (i.e., toggled on), the solenoid is energized (Danielson, Col. 5, lines 62-67); further taught by Danielson et al. is that control levers (i.e., analogous to switches) are used by the pilot to control/give commands, Col. 6, lines 45-60).
Regarding claim 21, the combination of Arel et al. and Danielson et al. further discloses wherein the solenoid energizing mechanism (Arel, separate non-rotating propeller backup control, Col. 6, lines 28-31) includes at least one of a pneumatic component and a hydraulic component (Arel, pressure regulating valve 42 is a hydraulic component used in the actuation of the feathering solenoid 44, Col. 6, lines 35-50).


Arel et al. does not specifically disclose wherein the solenoid energizing mechanism has a mechanical lever to close at least one switch causing the solenoid to be energized through the second electrical connection.  Arel et al. does, however, disclose that the separate non-rotating propeller backup control commands an increase in the propeller blade angle by receipt of a feather command from the cockpit (Col. 6, 
Danielson et al. teaches of an electronic propeller control system, which is within the same field of endeavor as the claimed invention.  Specifically, Danielson et al. teaches of a feathering backup device wherein the feathering solenoid (26) is energizable by an electric signal from a discrete source, such as a manual override switch, wherein the pilot can override and feathering can be accomplished by the feather solenoid 26 (Col. 5, lines 62-66, Col. 6, lines 1-5).  Therein, Danielson et al. teaches of a backup feathering system with a solenoid energizing mechanism having a mechanical element (i.e., a switch) that is movable between a first position (i.e., toggled off) and a second position (i.e., toggled on to energize the feather solenoid).  Danielson et al. further teaches of the use of control levers (i.e., analogous to switches to switch/toggle on/off) by the pilot to control/give commands, Col. 6, lines 45-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arel et al. in view of Danielson et al. by the pilot to use a manual switch lever as taught by Danielson et al. (Col. 5, lines 62-66, Col. 6, lines 1-5, Col. 6, lines 45-60) as a method for the backup, separate control disclosed in Arel et al. to receive the feather command from the cockpit in order to energize the feathering solenoid 44 in the event of electronic control failure of the primary controller 58 (Arel, Col. 6, lines 22-40).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arel et al. (U.S. 6,811,376) in view of Danielson et al. (U.S. 6,059,528) as applied in claim 1 above, and further in view of Schneider et al. (U.S. 5,019,006).
Regarding claim 7, the combination of Arel et al. and Danielson et al. discloses that the secondary solenoid mechanism connects to the solenoid via a second electrical connection (Arel, a separate non-rotating backup controller, Col. 6, lines 25-40; the backup controller can send an electrical signal that energizes the feathering solenoid 44 through a separate, second electrical connection), but does not specifically disclose that that the solenoid comprises two coils.
Schneider et al. teaches of feather solenoid pertaining to an engine aircraft propeller, which is within the same field of endeavor as the claimed invention.  Specifically, Schneider et al. teaches that the feather solenoid comprises a first coil and a second coil, one for each state of the propeller based on a received signal (Col. 2, lines 5-17).  Therein, it is widely known in the turbine art that feathering solenoids comprises of two coils and that each coil can be used by a different state of the propeller. 
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Arel et al. and Danielson et al. in view of Schneider et al. by using a feathering solenoid that has two coils as taught in Schneider et al. such that the feathering solenoid (44) disclosed in Arel has two coils.  Two coils allows for the solenoid to operate under different states of the propeller, therein increasing the versatility and functionality of the solenoid compared to a solenoid that only has one coil (Schneider, Col. 2, lines 5-17).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Danielson et al. (U.S. 6,059,528) in view of Schneider et al. (U.S. 5,019,006).
Regarding claim 7, Danielson et al. discloses that the secondary solenoid mechanism (25) connects to the solenoid via a second electrical connection (electrical signal from discrete source of a manual override switch; mechanism 25 comprises the solenoid 26; Col. 3, lines 20-27, Col. 5, lines 61-67), but does not specifically disclose that that the solenoid (26) comprises two coils.
Schneider et al. teaches of feather solenoid pertaining to an engine aircraft propeller, which is within the same field of endeavor as the claimed invention.  Specifically, Schneider et al. teaches that the feather solenoid comprises a first coil and a second coil, one for each state of the propeller based on a received signal (Col. 2, lines 5-17).  Therein, it is widely known in the turbine art that feathering solenoids comprises of two coils and that each coil can be used by a different state of the propeller. 
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Danielson et al. in view of Schneider et al. by using a feathering solenoid that has two coils as taught in Schneider et al. such that the feathering solenoid (26) disclosed in Danielson has two coils.  Two coils allows for the solenoid to operate under different states of the propeller, therein increasing the versatility and functionality of the solenoid compared to a solenoid that only has one coil (Schneider, Col. 2, lines 5-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        11/12/2021

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745